Exhibit 10.2


OP UNIT PURCHASE AGREEMENT



OP UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of December 8, 2016, by
and among WHITESTONE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Buyer”), PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Seller”), and PILLARSTONE CAPITAL REIT, a
Maryland real estate investment trust (the “Company”).
R E C I T A L S:


A.    The Seller is offering for sale (the “Offering”) units of limited
partnership of the Seller (the “OP Units”) designated as “Class A Units” in the
Seller’s Agreement of Limited Partnership, dated as of September 23, 2016, as
amended, as the same may be further amended in accordance with the terms thereof
(the “Partnership Agreement”).
B.    Pursuant to this Agreement, the Buyer wishes to purchase, and the Seller
wishes to sell, upon the terms and conditions set forth herein, up to $3,000,000
of OP Units. The sale of OP Units in the Offering may occur from time to time in
one or more closings.
C.    The Seller and the Buyer are executing and delivering this Agreement in
reliance upon the registration exemption afforded by Section 4(a)(2) of the
Securities Act, and Rule 506 of Regulation D (“Regulation D”) as promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act.
D.    Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering the Disclosure Schedules (as defined
below), the exhibits attached hereto, the Contribution Agreement and any other
documents or agreements explicitly contemplated hereunder (together with this
Agreement, collectively, the “Transaction Documents”) with respect to the
issuance of the OP Units to the Buyer.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Seller, the Buyer and the Company
hereby agree as follows:
1.
PURCHASE OF OP UNITS.

Subject to the terms and conditions set forth in this Agreement, the Seller has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Seller, OP Units as follows:
(a)    The Seller’s Right to Require Regular Purchases. Subject to the terms and
conditions of this Agreement, on any given Business Day after the satisfaction
of the conditions set forth in Sections 5 and 6 of this Agreement, through and
including, the tenth Business Day (the “Final Purchase Notice Date”) preceding
the second anniversary of this Agreement (such second anniversary date, the
“Final Draw Date”), the Seller shall have the right, but not the obligation, to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation to purchase the Purchase
Amount specified in the Purchase Notice (each such purchase, a “Regular
Purchase”) at the Purchase Price on the Purchase Date, as specified in the
Purchase Notice; however, in no event shall (1) the aggregate Purchase Price
pursuant to each Purchase Notice exceed $3,000,000, or (2) the Purchase Date be
subsequent to the Final Draw Date. The Seller may deliver additional Purchase
Notices for additional Regular


1

--------------------------------------------------------------------------------





Purchases to the Buyer from time to time so long as the most recent Regular
Purchase has been completed.
(b)    Payment for Purchase of OP Units. For each Regular Purchase, the Buyer
shall pay to the Seller an amount equal to the Purchase Amount as full payment
for such OP Units by wire transfer of immediately available funds prior to the
issuance by the Seller of such OP Units. All payments made under this Agreement
shall be made in lawful currency of the United States of America by wire
transfer of immediately available funds to such account as the Seller may from
time to time designate by written notice in accordance with the provisions of
this Agreement at least two Business Days prior to the Purchase Date. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
Business Day.
(c)    Records of Purchases. The Buyer and the Seller shall each maintain
records showing the remaining Available Amount at any given time and the
Purchase Dates and Purchase Amounts for each purchase, or shall use such other
method reasonably satisfactory to the Buyer and the Seller to reconcile the
remaining Available Amount.
(d)    Taxes. The Seller shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of OP Units to the
Buyer made in accordance with this Agreement.
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company and the Seller that as of the
date hereof and as of any Purchase Date:
(a)    Organization and Authority. The Buyer is a limited partnership duly
organized, validly existing and in good standing with the State of Delaware with
the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Buyer and
performance by the Buyer of the transactions contemplated by this Agreement and
the other Transaction Documents to which it is a party have been duly authorized
by all necessary action on the part of the Buyer. This Agreement and the other
Transaction Documents to which the Buyer is a party have been duly executed by
the Buyer, and when delivered by the Buyer in accordance with the terms hereof
and thereof, will constitute the valid and legally binding obligation of the
Buyer, enforceable against it in accordance with its terms, except (1) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (2) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (3) insofar as indemnification and contribution
provisions may be limited by applicable law.
(b)    No Conflicts. The execution, delivery and performance by the Buyer of
this Agreement and each of the other Transaction Documents to which it is a
party and the consummation by the Buyer of the transactions contemplated hereby
and thereby do not and will not (1) conflict with or violate any provisions of
the Agreement of Limited Partnership of the Buyer, as amended, or otherwise
result in a violation of the organizational documents of the Buyer, (2)


2

--------------------------------------------------------------------------------





conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Buyer or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract of the Buyer, or (3)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Buyer is subject (including
federal and state securities laws, assuming the correctness of the
representations and warranties made by the Company and the Seller herein), or by
which any property or asset of the Buyer is bound or affected, except in the
case of clauses (2) and (3) such as would not, individually or in the aggregate,
have, or would reasonably be expected to result in, a Buyer Material Adverse
Effect.
(c)    Investment Intent. The Buyer understands that the OP Units are
“restricted securities” and have not been, and will not be, registered for
issuance and sale under the Securities Act or any applicable state securities
law, and the Buyer is acquiring the OP Units as principal for its own account
and not with a view to, or for distributing or reselling such OP Units or any
part thereof in violation of the Securities Act or any applicable state
securities laws; provided, however, that by making the representations herein,
the Buyer does not agree to hold any of the OP Units for any minimum period of
time. The Buyer is acquiring the OP Units hereunder in the ordinary course of
its business. The Buyer does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the OP Units (or any securities which are derivatives
thereof) to or through any person or entity. The Buyer is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.
(d)    Buyer Status. The Buyer is an “accredited investor” as defined in Rule
501(a) under the Securities Act. The Buyer acknowledges that, in connection with
any Regular Purchase, the Seller shall have the right to request evidence
reasonably satisfactory to the Seller with respect to the Buyer’s status as an
“accredited investor” as of the applicable Purchase Date.
(e)    General Solicitation. The Buyer acknowledges that the OP Units were not
offered to the Buyer as a result of any advertisement, article, notice or other
communication regarding the OP Units published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.
(f)    Experience. The Buyer has such knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of the prospective investment in the OP Units, and has so evaluated
the merits and risks of such investment. The Buyer is able to bear the economic
risk of an investment in the OP Units and, at the present time, is able to
afford a complete loss of such investment. The Buyer acknowledges that an
investment in the OP Units is speculative and involves a high degree of risk.
(g)    Access to Information. The Buyer acknowledges that it has had the
opportunity to review the SEC Reports (as defined below) and has been afforded
(1) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Seller and the Company concerning
the terms and conditions of the Offering and the merits and risks of investing
in the OP Units, (2) access to information about the Seller and the Company and
each of their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment and (3) the opportunity to obtain


3

--------------------------------------------------------------------------------





such additional information that the Seller and the Company possess or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of the Buyer or
its representatives shall modify, amend or affect the Buyer’s right to rely on
the truth, accuracy and completeness of the SEC Reports and the Seller’s and the
Company’s representations and warranties contained in this Agreement.
(h)    Brokers and Finders. No Person will have, as a result of this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, any valid right, interest or claim against or upon the Company, the
Seller or the Buyer for any commissions, fees or expenses or other compensation,
provided that the Buyer will pay reasonable financial advisor fees to JMP
Securities LLC in connection with any Purchase Date.
(i)    Independent Investment Decision. The Buyer has independently evaluated
the merits of its decision to purchase OP Units pursuant to this Agreement and
the other Transaction Documents. The Buyer understands that nothing in this
Agreement or any other materials presented by or on behalf of the Seller or the
Company to the Buyer in connection with the purchase of the OP Units constitutes
legal, tax or investment advice. The Buyer has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the OP Units.
(j)    Reliance on Exemptions. The Buyer understands that the OP Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of federal and state securities laws and that the Seller is relying
in part upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the OP Units.
(k)    No Governmental Review. The Buyer understands that no federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the OP Units or the fairness or suitability of
the investment in the OP Units, nor have such authorities passed upon or
endorsed the merits of the Offering.
(l)    Residency. The Buyer’s office in which its investment decision with
respect to the OP Units was made is located in Texas.
(m)    Legends. No physical certificates shall be issued to evidence any OP
Units unless the Seller elects to issue certificates to all other limited
partners. Any certificate representing OP Units (and any certificates
representing Common Shares issuable, in certain circumstances, upon redemption
of OP Units (unless registered in accordance with applicable U.S. securities
laws)) deliverable to the Buyer pursuant to this Agreement shall bear the
following legend:
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO
[PILLARSTONE OPERATING PARTNERSHIP, LP] [PILLARSTONE CAPITAL REIT] THE PROPOSED
SALE, TRANSFER OR OTHER DISPOSITION MAY BE


4

--------------------------------------------------------------------------------





EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.
(n)    General Solicitation. Neither the Buyer nor, to the Buyer’s knowledge,
any Person acting on behalf of the Buyer, is purchasing the OP Units as a result
of form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of any of the OP Units.
(o)    No Other Representations. Except for the representations and warranties
set forth in this Section 2, neither the Buyer nor any other Person makes any
express or implied representation or warranty with respect to the Buyer or with
respect to any other information provided to the Seller or the Company in
connection with this Agreement.
3.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY.

Except as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein, as well the SEC Reports, the Seller and
the Company, jointly and severally, hereby represent and warrant as of the date
hereof and as of any Purchase Date, to the Buyer:
(a)    Subsidiaries. The Seller has no direct or indirect Subsidiaries. The
Company has no direct or indirect Subsidiaries other than those listed in
Schedule 3(a) hereto. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all of the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary, if any, are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
(b)    Organization and Qualification. The Company, the Seller and each of its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, with the requisite power
and authority to own or lease and use its properties and assets and to carry on
its business as currently conducted. None of the Seller, the Company nor any of
its Subsidiaries is in violation or default of any of the provisions of its
respective organizational or charter documents. The Seller, the Company and each
of its Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Company Material Adverse Effect,
and no Proceeding has been instituted, is pending, or, to the Company’s or the
Seller’s knowledge, has been threatened in writing in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
(c)    Authorization; Enforcement; Validity. The Company has the requisite real
estate investment trust power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The Seller has the requisite partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. Each of the
Company’s


5

--------------------------------------------------------------------------------





and the Seller’s execution and delivery of this Agreement and each of the other
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the OP Units in accordance with the terms hereof) have been
duly authorized by all necessary action and no further action is required by the
Seller, the Company, its Board of Trustees or its shareholders in connection
herewith or therewith other than in connection with the Required Approvals (as
defined below). This Agreement and each of the other Transaction Documents to
which it is a party have been (or upon delivery will have been) duly executed by
each of the Company and the Seller and are, or when delivered in accordance with
the terms hereof and thereof will constitute, the legal, valid and binding
obligation of the Company and the Seller, as applicable, enforceable against the
Company and the Seller, as applicable, in accordance with its terms, except (1)
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (2) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (3) insofar as indemnification and contribution
provisions may be limited by applicable law or public policy.
(d)    No Conflicts. The execution, delivery and performance by each of the
Company and the Seller of this Agreement and each of the other Transaction
Documents to which it is a party and the consummation by the Company and the
Seller of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the OP Units) do not and will not (1) conflict with
or violate any provisions of the Partnership Agreement, the Amended and Restated
Declaration of Trust of the Company (the “Charter”) or the Amended and Restated
Bylaws of the Company or otherwise result in a violation of the organizational
documents of the Company or the Seller, (2) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or the Seller or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract of the Company, or (3) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or the Seller is subject
(including federal and state securities laws, assuming the correctness of the
representations and warranties made by the Buyer herein), or by which any
property or asset of the Company or the Seller is bound or affected, except in
the case of clauses (2) and (3) such as would not, individually or in the
aggregate, have, or would reasonably be expected to result in, a Company
Material Adverse Effect.
(e)    Filings, Consents and Approvals. None of the Company, the Seller nor any
of its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Market) or other Person in connection with
the execution, delivery and performance by the Company and the Seller of the
Transaction Documents (including, without limitation, the issuance of the OP
Units), other than (1) filings required by applicable federal and state
securities laws, (2) the filing of a Notice of Exempt Offering of Securities on
Form D with the Commission under Regulation D of the Securities Act, (3) the
filings contemplated in Section 4(a) of this Agreement, (4) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required Approvals”), and (where the failure to receive such consent, waiver,
authorization, provide notice or make such filing or registration would not,
individually or in the aggregate, have or would reasonably be expected to result
in a Company Material Adverse Effect.


6

--------------------------------------------------------------------------------





(f)    Issuance of the OP Units. The OP Units have been duly authorized and,
when issued and paid for in accordance with the terms of this Agreement and the
applicable Transaction Documents, will be duly and validly issued and free and
clear of all Liens, other than restrictions on transfer (1) provided for in the
Partnership Agreement or (2) imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Buyer in this Agreement and the timely
filing of the Required Approvals, the OP Units will be issued in compliance with
all applicable federal and state securities laws.
(g)    Capitalization. The authorized Common Shares of the Company is as set
forth in the SEC Filings. The Common Shares conform in all material respects to
the description thereof in the SEC Filings. All of the outstanding Common Shares
are duly authorized, validly issued, fully paid and non-assessable and have been
issued in compliance with all applicable federal and state securities laws and,
to the extent applicable, the requirements of the Principal Exchange, and none
of such outstanding Common Shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. As of the date
of this Agreement, there are 1,000 OP Units outstanding. All of the outstanding
OP Units are validly issued and have been issued in compliance with all
applicable federal and state securities laws, and none of such outstanding OP
Units was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement and the other Transaction
Documents that have not been effectively waived. Except as disclosed in the SEC
Filings, (i) there are no outstanding options, rights (preemptive or otherwise)
or warrants to purchase or subscribe for any Common Shares, OP Units or any
other securities of the Company or the Seller and (ii) except for OP Units,
there are no outstanding equity or debt securities convertible into or
exchangeable or exercisable for any securities of the Company. The issuance and
sale of the OP Units will not obligate the Company or the Seller to issue Common
Shares or OP Units, as applicable, or other securities to any Person (other than
the Buyer) and will not result in a right of any holder of the Company’s or the
Seller’s securities to adjust the exercise, conversion, exchange or reset price
under any of such securities.
(h)    SEC Reports; Disclosure Materials. The Company has filed with the
Commission all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act prior to the date
this representation is made, including pursuant to Sections 13(a) or 15(d)
thereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports,” and the SEC Reports, together with the Disclosure Schedules,
being collectively referred to as the “Disclosure Materials”), on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective filing dates, or to the extent corrected or updated by a subsequent
amendment or restatement, the SEC Reports complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each Material Contract has been filed (or incorporated by reference)
as an exhibit to the SEC Reports.
(i)    Limitation on Dividends. The Seller is not a party to or otherwise bound
by any instrument or agreement that limits or prohibits it (whether with or
without giving notice or the


7

--------------------------------------------------------------------------------





passage of time or both), directly or indirectly, from paying any dividends or
making other distributions on the OP Units or its capital stock, as applicable,
and the Seller is not a party to or otherwise bound by any instrument or
agreement that limits or prohibits (whether with or without giving notice or the
passage of time or both), directly or indirectly, it from paying any dividends
or making other distributions on its capital stock, limited or general
partnership interests, limited liability company interests, or other equity
interest, as the case may be, or from repaying any loans or advance from, or
(except for instruments or agreements that by their express terms prohibit the
transfer or assignment thereof or of any rights thereunder) transferring any of
its properties or assets to, the Seller, the Company or any of its Subsidiaries.
(j)    Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected or
updated by a subsequent amendment or restatement). Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries taken as a whole as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal and recurring audit adjustments.
(k)    Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in a subsequent
SEC Report filed prior to the date this representation is made or deemed to be
made, as applicable, (1) there have been no events, occurrences or developments
that have or would reasonably be expected to have, either individually or in the
aggregate, a Company Material Adverse Effect, (2) neither the Company nor the
Seller has incurred any material Liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business and (B) Liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (3) neither the Company nor the Seller has declared or made any
dividend or distribution of cash or other property to its shareholders or
holders of OP Units, as applicable, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock or OP Units, as
applicable, and (4) there has not been any entry into, or any material change or
amendment to, or any waiver of any material right by the Seller, the Company or
any of its Subsidiaries under, any Material Contract of the Company.
(l)    Certified Public Accountant. Boulay PLLP (or any successor certified
public accountant thereto) who has audited and issued an audit report with
respect to the financial statements of the Company (including the related notes
thereto and supporting schedules) included as part of the Company’s most
recently filed Annual Report on Form 10-K (or any amendment or supplement
thereto), is, at the time this representation is made or deemed to be made, an
independent registered public accounting firm as required by the Securities Act.
(m)    Litigation. There is no Action pending or, to the knowledge of the
Company or the Seller, threatened, which (1) adversely affects or challenges the
legality, validity or enforceability of this Agreement and any of the other
Transaction Documents or the issuance of the OP Units or (2) except as disclosed
in the SEC Reports, would, if there were an unfavorable decision, individually
or in the aggregate, have, or would reasonably be expected to result in, a
Company Material Adverse Effect.


8

--------------------------------------------------------------------------------





(n)    Compliance. None of the Company, the Seller nor any of its Subsidiaries
is (1) in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company, the Seller or any of its Subsidiaries under), nor has
the Company, the Seller or any of its Subsidiaries received written notice of a
claim that it is in default under or that it is in violation of, any Material
Contract (whether or not such default or violation has been waived), (2) is in
violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company, the Seller or any of its Subsidiaries or any of
their respective properties or assets or (3) is in violation of, or in receipt
of written notice that it is in violation of, any statute, rule or regulation of
any governmental authority or self-regulatory organization (including the
Principal Market) applicable to the Company or the Seller, except in each case
as would not, individually or in the aggregate, have, or would reasonably be
expected to result in, a Material Adverse Effect.
(o)    Internal Accounting Controls. The Company maintains a system of internal
accounting controls that comply with the requirements of the Exchange Act and
are sufficient to provide reasonable assurance that (1) transactions are
executed in accordance with management’s general or specific authorizations, (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (3)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Since the Evaluation Date (as defined
below), there have been no changes in the Company’s internal control over
financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting
(p)    Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. The Company has established disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act) for the Company that comply with the requirements of the Exchange
Act and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.
(q)    Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, the Seller or the Buyer for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company or the Seller, with respect to the offer and
sale of the OP Units except as expressly provided herein. The Company and the
Seller, jointly and severally, shall indemnify, pay, and hold the Buyer harmless
against, any Liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.


9

--------------------------------------------------------------------------------





(r)    Private Placement. Assuming the accuracy of the Buyer’s representations
and warranties set forth in Section 2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the OP Units by the
Seller to the Buyer under this Agreement. The issuance and sale of the OP Units
will not contravene the rules and regulations of the Principal Market.
(s)    Investment Company. Neither the Company nor the Seller is, and
immediately after receipt of payment for the OP Units, will be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
(t)    Registration Rights. Except for the Buyer in connection with the Offering
and pursuant to the Contribution Agreement, no Person has any right to cause the
Company or the Seller to effect the registration under the Securities Act of any
of their securities.
(u)    Listing and Maintenance Requirements. The Company’s Common Shares are
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Shares
under the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from the
Principal Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Market. The Company is in
compliance with all listing and maintenance requirements of the Principal Market
on the date hereof, except where the failure to be in compliance would not,
individually or in the aggregate, have a Company Material Adverse Effect.
(v)    Tax Matters.
(1) The Company, the Seller and each of their Subsidiaries has timely filed all
Tax Returns required to be filed (taking into account any extensions of time
within which to file such Tax Returns) and all such Tax Returns are complete,
true and accurate in all material respects, and the Company, the Seller and each
of their Subsidiaries has paid all those Taxes owed (whether or not shown as due
and payable on any Tax Return), other than those that are being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company;
(2)    To the knowledge of the Company, none of the Seller, the Company nor any
Subsidiary of the Company or the Seller is the subject of any audits,
examinations, assessments or other proceedings in respect of Taxes, and the
Seller, the Company and their Subsidiaries have not received written notice of
any audits or proceedings;
(3)    The Company, the Seller and each of their Subsidiaries has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party;
(4)    There are no liens with respect to Taxes upon any of the properties or
assets, real or personal, tangible or intangible of the Company, the Seller or
any Subsidiary of the Seller or the Company (other than liens for Taxes that are
not yet due or delinquent);


10

--------------------------------------------------------------------------------





(5)    None of the Company, the Seller nor any of Subsidiary of the Company or
the Seller has participated in any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b)(2);
(6)    The Seller has been properly classified as a partnership or disregarded
entity for federal tax purposes throughout the period from its formation through
the date hereof;
(7)    There is not in force and there has not been requested any waiver or
agreement for any extension of time with respect to the filing of any Tax Return
required to be filed by the Seller, the Company or any Subsidiary of the Seller
or the Company for the assessment or payment of any material Tax by the Seller,
the Company or any Subsidiary of Seller or the Company; and
(8)    None of the Seller, the Company or any Subsidiary of the Seller or the
Company has any liability for the Taxes of any Person, as a transferee or
successor, by contract, or otherwise.
(w)    No General Solicitation. Neither the Seller nor, to the Seller’s
knowledge, any Person acting on behalf of the Seller, has offered or sold any of
the OP Units by any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of any of the
OP Units.
(x)    Acknowledgment Regarding Buyer’s Purchase of OP Units. Each of the
Company and the Seller acknowledges and agrees that the Buyer is acting solely
in the capacity of arm’s length purchasers with respect to this Agreement and
the other Transaction Documents and the transactions contemplated hereby and
thereby. Each of the Company and the Seller further acknowledges that the Buyer
is not acting as a financial advisor or fiduciary of the Company or the Seller
(or in any similar capacity) with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby and
any advice given by the Buyer or any of its representatives or agents in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the OP Units. Each of the Company and the Seller represents to the
Buyer that the its decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby and thereby by the Company, the Seller and
their representatives.
(y)    No Additional Agreements. Neither the Company nor the Seller has any
understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
(z)    Representations and Warranties. In connection with any Regular Purchase,
on or prior to each applicable Purchase Date, the Company and the Seller shall
be entitled to deliver to the Buyer updated Disclosure Schedules, which shall be
in form and substance acceptable to the Buyer.
(aa)    No Other Representations. Except for the representations and warranties
set forth in this Section 3, none of the Company, the Seller nor any other
Person makes any express or implied representation or warranty with respect to
the Company or the Seller with respect to any other information provided to the
Buyer in connection with this Agreement.


11

--------------------------------------------------------------------------------





4.
COVENANTS.

(a)    Filing of Form 8-K. The Company agrees that it shall, within the time
required under the Exchange Act, file a Current Report on Form 8-K (or disclose
under Item 5 of Form 10-Q) disclosing this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby.
(b)    Blue Sky. The Seller shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (1) the initial sale
of the OP Units to the Buyer under this Agreement and (2) any subsequent sale of
the OP Units by the Buyer, in each case, under applicable securities or “blue
sky” laws of the states of the United States in such states as is necessary in
connection with such sales, as required under applicable law of such states, and
shall provide evidence of any such action so taken to the Buyer.
(c)    Compliance with Laws. Notwithstanding any other provision of this Section
4, the Buyer covenants that the OP Units may be transferred only in accordance
with the Partnership Agreement. As a condition of such transfer, any transferee
shall agree in writing to be bound by the terms of the Partnership Agreement,
this Agreement and the other Transaction Documents and shall have the rights of
the Buyer under this Agreement and the other Transaction Documents with respect
to such transferred OP Units.
(d)    Due Diligence. The Buyer shall have the right, as the Buyer may
reasonably deem appropriate, to perform reasonable due diligence on the Company
and the Seller during normal business hours; provided, however, that the Buyer
must give written notice to the Company and the Seller no later than three
Business Days prior to any request to perform such due diligence. The Company,
the Seller and their respective trustees, officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company and the Seller, including, but not limited to, any such request made by
the Buyer in connection with the entering into of this Agreement; provided,
however, that at no time is the Company or the Seller required or permitted to
disclose material non-public information to the Buyer or to breach any
obligation of confidentiality or non-disclosure to a third party. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information of such other
party for any purpose other than in connection with, or in furtherance of, the
transactions contemplated hereby and in the other Transaction Documents. Each
party hereto acknowledges that the Confidential Information shall remain the
property of the disclosing party and agrees that it shall take all reasonable
measures to protect the secrecy of any Confidential Information disclosed by the
other party.
(e)    Conduct of Business of the Company and the Seller. Each of the Company
and the Seller shall, during the period from the date of this Agreement until
the termination of this Agreement, except as expressly contemplated by this
Agreement or as required by applicable law or with the prior written consent of
the Buyer (1) use its reasonable best efforts to preserve substantially intact
its business organization and (2) use reasonable best efforts to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended. The Company and the Seller shall, during the
period from the date of this Agreement until the termination of this Agreement,
provide notice to the Buyer (in accordance with Section 10(h) hereof) at least
10 Business Days prior to any material transaction outside of the ordinary
course of business of the Company or the Seller including, but not limited to,
the sale or material development or


12

--------------------------------------------------------------------------------





redevelopment of real property, the incurrence of material indebtedness and the
entry into any letter of intent or agreement with any Person with respect to the
sale of all or substantially all of its assets or a merger, consolidation,
business combination, sale of all or substantially all of its capital stock or
equity securities or liquidation or similar extraordinary transaction).
(f)    Qualification as a REIT. The Company shall use reasonable best efforts to
operate in a manner in accordance with the requirements for qualification and
taxation as a REIT except as otherwise provided in, and subject to, Section 4(g)
below. In furtherance of the foregoing, and subject to Section 4(g) below, the
Board of Trustees of the Company shall use its reasonable best efforts to take
such actions from time to time as are necessary to preserve the REIT status of
the Company.
(g)    REIT Tax Status. Commencing with its taxable year ended December 31,
2017, the Company shall use reasonable best efforts to (1) make a REIT election
for federal income tax purposes and be taxed as a REIT under the Code and all
applicable regulations under the Code, (2) cause each of the Company’s corporate
subsidiaries that has elected, together with the Company, to be a taxable REIT
subsidiary to be in compliance with all requirements applicable to a “taxable
REIT subsidiary” within the meaning of Section 856(l) of the Code and all
applicable regulations under the Code and (3) cause each of the Company’s
corporate subsidiaries (or subsidiaries taxable as corporations for U.S. federal
income tax purposes) that is not a “taxable REIT subsidiary” to be a “qualified
REIT subsidiary” within the meaning of Section 856(i) of the Code and all
applicable regulations under the Code; provided however, that nothing in this
Section 4(g) shall require the Company to make a REIT election for federal
income tax purposes or otherwise be taxed as a REIT under the Code to the extent
the Board of Trustees of the Company in good faith determines by resolution that
it is no longer in the best interests of the Company for the Company to operate
as a REIT and provided further that, in the event of the taking or proposed
taking of any action that would cause any representation set forth in Section
4(f) above or clause (1), (2) or (3) of this Section 4(g) to be incorrect if
made as of any date following the date of this Agreement, including the Board of
Trustees of the Company in good faith determining by resolution that it is no
longer in the best interests of the Company for the Company to operate as a
REIT, the Company shall notify the Buyer prior to the taking of such action.
(h)    Redemption of OP Units. In the event Buyer, in accordance with the
Partnership Agreement, tenders OP Units for redemption by the Seller or the
Company for cash or, at the Company’s election, for Common Shares during any
period in which the Company is not taxed as a REIT under the Code and all
applicable regulations under the Code, the Company shall not elect to issue, and
shall not issue, Common Shares to Buyer upon redemption of any such OP Units in
an amount that would cause Buyer to own in excess of 10% of the outstanding
Common Shares.
(i)    Form D. No more than fifteen (15) days after the date of this Agreement,
the Seller shall file a Form D with the Commission pursuant to Regulation D of
the Securities Act with respect to the $3,000,000 of OP Units to be acquired
pursuant to this Agreement.
5.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER TO PURCHASE OP UNITS.

The obligation of the Buyer to acquire OP Units at any Purchase Date is subject
to the fulfillment, on or prior to the Purchase Date, of each of the following
conditions, any of which may be waived by the Buyer:


13

--------------------------------------------------------------------------------





(a)    Representations and Warranties. The representations and warranties of the
Company and the Seller contained in Section 3 shall be true and correct in all
material respects as of the date when made and as of any Purchase Date, as
though made on and as of such date.
(b)    Performance. The Company and the Seller shall have performed, satisfied
and complied in all material respects with any and all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by it at or prior to any Purchase Date.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered or promulgated by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(d)    No Material Adverse Effect. Since the date of execution of this
Agreement, no event or series of events shall have occurred that has had a
Company Material Adverse Effect.
(e)    No Suspensions of Trading in Company Common Shares. The common shares,
par value $0.01 per share, of the Company (the “Common Shares”) (1) shall be
designated for listing or quotation on the Principal Market and (2) shall not
have been suspended, as of any Purchase Date, by the Commission or the Principal
Market from trading on the Principal Market nor shall suspension by the
Commission or the Principal Market have been threatened, as of any Purchase
Date, either (A) in writing by the Commission or the Principal Market or (B) by
falling below any minimum listing or maintenance requirements of the Principal
Market.
(f)    Amended Partnership Agreement. On each Purchase Date, the OP Units
purchased by Buyer on such Purchase Date shall be evidenced by an amendment to
Exhibit A of the Partnership Agreement showing Buyer as a limited partner
holding the aggregate of (w) such OP Units and (x) the OP Units purchased by
Buyer on prior Purchase Dates and having a Capital Contribution (as that term is
defined in the Partnership Agreement) of the Purchase Price multiplied by the
aggregate of (y) such OP Units and (z) the OP Units purchased by Buyer on prior
Purchase Dates under the heading “Agreed Value of Capital Partnership
Contribution.” No physical certificates shall be issued to evidence any OP Units
unless Seller elects to issue certificates to all other limited partners.
(g)    Closing Deliveries.
(i)    Except as provided otherwise herein, at or prior to the first Purchase
Date and on or after the effectiveness of this Agreement, the Company and the
Seller shall issue, deliver or cause to be delivered to the Buyer, the
following:
(A)
this Agreement, duly executed by the Company and the Seller, which shall be
delivered on the date of execution hereof;

(B)
the Contribution Agreement, duly executed by the Company and the Seller, which
shall be delivered on the date of execution thereof;

(C)
a certificate of the Chief Executive Officer or President and the Chief
Financial Officer of the Company, dated as of such first Purchase Date,
certifying to the matters in Section 5(a) and



14

--------------------------------------------------------------------------------





Section 5(d) hereof substantially in form attached hereto as Exhibit A; and
(D)
a certificate of the Secretary of the Company, dated as of such first Purchase
Date, substantially in the form attached hereto as Exhibit B, (a) certifying the
then current versions of the Partnership Agreement and the Charter, and (b)
certifying the resolutions adopted by the Company and the Seller approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the OP Units.

(ii)    Except as provided otherwise herein, at or prior to any Purchase Date
other than the first Purchase Date, the Company and the Seller shall issue,
deliver or cause to be delivered to the Buyer, the following:
(A)
a certificate of the Chief Executive Officer or President and the Chief
Financial Officer of the Company, dated as of such Purchase Date, certifying to
the matters in Section 5(a) and Section 5(d) hereof substantially in form
attached hereto as Exhibit A; and

(B)
a certificate of the Secretary of the Company, dated as of such Purchase Date
substantially in the form attached hereto as Exhibit B, (a) certifying the then
current versions of the Partnership Agreement and the Charter and (b) certifying
the resolutions adopted by the Company and the Seller approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the OP Units.

6.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLER TO SELL OP UNITS.

The Seller’s obligation to sell and issue the OP Units at any Purchase Date to
the Buyer is subject to the fulfillment on or prior to any Purchase Date of the
following conditions, any of which may be waived by the Seller:
(a)    Representations and Warranties. The representations and warranties made
by the Buyer in Section 2 shall be true and correct in all material respects as
of the date when made and as of any Purchase Date, as though made on and as of
such date.
(b)    Performance. The Buyer shall have performed, satisfied and complied in
all material respects with any and all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Buyer at or prior to any Purchase Date.
(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered or promulgated by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.


15

--------------------------------------------------------------------------------





(d)    Buyer Deliverables.
(i)    At or prior to the first Purchase Date after the effectiveness of this
Agreement, each Buyer shall deliver or cause to be delivered to the Seller the
following:
(A)
a certificate of the principal executive officer or principal financial officer
of the Buyer, dated as of such Purchase Date, certifying to the matters in
Section 6(a) and Section 6(b) hereof;

(B)
this Agreement, duly executed by the Buyer;

(C)
the Contribution Agreement, duly executed by Whitestone REIT; and

(D)
the Purchase Amount by wire transfer to the account specified in writing by the
Seller.

(ii)    Except as provided otherwise herein, at or prior to any Purchase Date
other than the first Purchase Date, the Buyer shall issue, deliver or cause to
be delivered to the Seller, the following:
(A)
a certificate of the principal executive officer or principal financial officer
of the Buyer, dated as of such Purchase Date, certifying to the matters in
Section 6(a) and Section 6(b) hereof; and

(B)
the Purchase Amount by wire transfer to the account specified in writing by the
Seller

7.
INDEMNIFICATION.

(a)    Indemnification of Buyer. In consideration of the Buyer’s execution and
delivery of the Transaction Documents and the acquisition of the OP Units
hereunder and in addition to all of the Seller’s other obligations under the
Transaction Documents, the Company and the Seller shall, jointly and severally,
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, partners, officers, trustees and employees, and any of the
foregoing person’s agents or other representatives (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees of the Buyer Indemnitee’s choice and
disbursements (the “Buyer Indemnified Liabilities”), incurred by any Buyer
Indemnitee as a result of, or arising out of, or relating to (1) a breach of any
of the representations, warranties or covenants made by the Company or the
Seller herein, or (2) any cause of action, suit or claim brought or made against
such Buyer Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement, other than with respect
to Buyer Indemnified Liabilities which directly and primarily result from (A) a
breach of any of such Buyer’s representations and warranties, covenants or
agreements made in this Agreement or (B) the gross negligence, bad faith,
willful misconduct or malfeasance of such Buyer Indemnitee or any other Buyer
Indemnitee. To the extent that the foregoing undertaking by the Company and the
Seller may be unenforceable for any reason, the Company and the Seller shall
make the maximum contribution to the payment and satisfaction of each of the
Buyer


16

--------------------------------------------------------------------------------





Indemnified Liabilities which is permissible under applicable law; provided,
however, that no Buyer Indemnitee shall be entitled to indemnification for
special, consequential (including lost profits or diminution in value) or
punitive damages. Notwithstanding anything to the contrary, consequential
damages shall be deemed not to include diminution in value of the OP Units,
which is specifically excluded from damages covered by the Buyer Indemnified
Liabilities.
(b)    Indemnification of the Company and the Seller. In consideration of the
Company’s and the Seller’s execution and delivery of the Transaction Documents
and in addition to all of the Buyer’s other obligations under the Transaction
Documents, the Buyer shall defend, protect, indemnify and hold harmless the
Company and the Seller and all of their respective affiliates, members,
partners, officers, trustees and employees, and any of the foregoing person’s
agents or other representatives (collectively, the “Seller Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Seller Indemnitee is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees of the Seller Indemnitee’s choice and disbursements (the “Seller
Indemnified Liabilities”), incurred by any Seller Indemnitee as a result of, or
arising out of, or relating to a breach of any of the representations,
warranties or covenants made by the Buyer herein, other than with respect to
Seller Indemnified Liabilities which directly and primarily result from (A) a
breach of any of such Buyer’s representations and warranties, covenants or
agreements made in this Agreement or (B) the gross negligence, bad faith,
willful misconduct or malfeasance of such Seller Indemnitee or any other Seller
Indemnitee. To the extent that the foregoing undertaking by the Buyer may be
unenforceable for any reason, the Buyer shall make the maximum contribution to
the payment and satisfaction of each of the Seller Indemnified Liabilities which
is permissible under applicable law; provided, however, that no Seller
Indemnitee shall be entitled to indemnification for special, consequential
(including lost profits or diminution in value) or punitive damages.
Notwithstanding anything to the contrary, consequential damages shall be deemed
not to include diminution in value of the OP Units, which is specifically
excluded from damages covered by the Seller Indemnified Liabilities.
(c)    Indemnification Procedures. If any action shall be brought against any
Buyer Indemnitee or Seller Indemnitee (hereinafter, the “Indemnified Party”) in
respect of which indemnity may be sought pursuant to this Agreement, such
Indemnified Party shall promptly notify the indemnitor hereunder (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnified Party. Any Indemnified Party shall have the right
to employ separate counsel (or, if more than one Indemnified Party is the
subject of any action in respect of which indemnity is sought, one counsel for
the Indemnified Parties) in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party except to the extent that (1) the employment thereof has
been specifically authorized by Indemnifying Party in writing, (2) the
Indemnifying Party has failed after a reasonable period of time to assume such
defense and to employ counsel or (3) in such action there is, in the reasonable
opinion of counsel, a material conflict on any material issue between the
position of Indemnifying Party, on the one hand, and the position of such
Indemnified Party, on the other hand, in which case Indemnifying Party shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel for all Indemnified Parties seeking indemnity. No Indemnifying
Party will be liable to any Indemnified Party under this Agreement (y) for any
settlement by a Indemnified Party effected without the Indemnifying Party’s
prior written consent, which shall not be unreasonably withheld or delayed; or
(z) to the extent, but only to the extent, that a loss, claim,


17

--------------------------------------------------------------------------------





damage or liability is attributable to any Indemnified Party’s breach of its
representations, warranties or covenants under this Agreement or any conduct by
such Indemnified Party which constitutes fraud, gross negligence, willful
misconduct or malfeasance. The indemnification required by this Section 7 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Indemnified Party against Indemnifying Party or
others and any Liabilities Indemnifying Party may be subject to pursuant to
applicable law.
8.
EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:
(a)    the suspension from trading or failure of the Common Shares to be listed
or quoted on a Principal Market for a period of ten consecutive Business Days;
(b)    the removal or delisting, as applicable, of the Common Shares from the
Principal Market; provided, however, that the Common Shares is not immediately
thereafter trading on the New York Stock Exchange or the Nasdaq Stock Market;
(c)    the failure by the Seller to evidence the OP Units which the Buyer is
entitled to receive as provided in Section 5(f) hereof within (i) five Business
Days after the applicable Purchase Date solely due to the fault of the Seller or
(ii) otherwise, within 20 Business Days after the applicable Purchase Date;
(d)    the Company’s or the Seller’s breach of any representation, warranty,
covenant or other term or condition under any Transaction Document if such
breach would reasonably be expected to have a Company Material Adverse Effect
and except in the case of a breach of a covenant which is reasonably curable,
only if such breach continues for a period of at least 20 Business Days after
written notice to the Company and the Seller of such breach;
(e)    an event of default (subject to any applicable cure periods) under the
terms of any mortgage, indenture or other instrument or agreement under which
there may be issued or by which there may be secured or evidenced indebtedness
of the Company or the Seller, whether such indebtedness now exists or is
incurred after the date of this Agreement;
(f)    if any Person commences an involuntary bankruptcy case against the
Company or the Seller pursuant to or within the meaning of any Bankruptcy Law
and such case is not dismissed within 45 days after the commencement thereof;
(g)    if the Company or the Seller pursuant to or within the meaning of any
Bankruptcy Law; (i) commences a voluntary case, (ii) consents to the entry of an
order for relief against it in an involuntary case, (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property, (iv) makes a general assignment for the benefit of its creditors, or
(v) becomes insolvent; or
(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company or the Seller in an
involuntary case, (ii) appoints a


18

--------------------------------------------------------------------------------





Custodian of the Company or the Seller or for all or substantially all of its
property, or (iii) orders the liquidation of the Company or the Seller.
In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 10(m) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time (subject to any available cure
periods), would become an Event of Default, has occurred and is continuing, the
Seller may not require a Buyer to purchase any OP Units under this Agreement and
may not deliver a Purchase Notice under this Agreement, and the Buyer shall not
be obligated or permitted to purchase any OP Units under this Agreement. If
pursuant to or within the meaning of any Bankruptcy Law, the Company or the
Seller commences a voluntary case or any Person commences an involuntary
bankruptcy case against the Company or the Seller and such case is not dismissed
within 30 days after commencement thereof, a Custodian is appointed for the
Company or the Seller or for all or substantially all of its property, or the
Company or the Seller makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
8(f), 8(g) and 8(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company or the Seller without further action or
notice by any Person. No such termination of this Agreement under Section
10(m)(i) shall affect the Seller’s or the Buyer’s obligations under this
Agreement with respect to pending purchases and the Seller and the Buyer shall
complete their respective obligations with respect to any pending purchases
under this Agreement.
9.
CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:
(a)    “Action” means any action, suit, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s or the Seller’s knowledge, overtly threatened in writing
against the Company or the Seller or any of its properties or any officer or
employee of the Company or the Seller acting in his or her capacity as an
officer or employee, before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.
(b)    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person.
(c)    “Agreement” has the meaning given in the preamble.
(d)    “Available Amount” means $3,000,000 in OP Units, in the aggregate.
(e)    “Bankruptcy Law” means Title 11 of the U.S. Code, as amended, or any
similar federal or state law for the relief of debtors.
(f)    “Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.
(g)    “Buyer” has the meaning given in the preamble.
(h)    “Buyer Indemnified Liabilities” has the meaning given in Section 7(a).


19

--------------------------------------------------------------------------------





(i)    “Buyer Indemnitee(s)” has the meaning given in Section 7(a).
(j)    “Buyer Material Adverse Effect” means any condition, occurrence, state of
facts or event that prohibits or otherwise materially interferes with or
materially delays the ability of the Buyer to perform any of its material
obligations under this Agreement.
(k)    “Charter” has the meaning given in Section 3(d).
(l)    “Change of Control” means any of the following events: (i) any person or
entity, including a “group” as defined in Section 13(d)(3) of the Exchange Act,
other than Whitestone REIT or a wholly-owned subsidiary thereof or any employee
benefit plan of Whitestone REIT or any of its Subsidiaries, becomes the
beneficial owner of Whitestone REIT’s securities having 35% or more of the
combined voting power of the then outstanding securities of Whitestone REIT that
may be cast for the election of Trustees of Whitestone REIT (other than as a
result of an issuance of securities initiated by Whitestone REIT in the ordinary
course of business); (ii) as the result of, or in connection with, any cash
tender or exchange offer, merger or other business combination or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of Whitestone
REIT or any successor company or entity entitled to vote generally in the
election of the Trustees of Whitestone REIT or such other corporation or entity
after such transaction are held in the aggregate by the holders of Whitestone
REIT’s securities entitled to vote generally in the election of Trustees of
Whitestone REIT immediately prior to such transaction; (iii) during any period
of two (2) consecutive years, individuals who at the beginning of any such
period constitute the Board of Trustees of Whitestone REIT cease for any reason
to constitute at least a majority thereof, unless the election, or the
nomination for election by Whitestone REIT’s shareholders, of each Trustee of
Whitestone REIT first elected during such period was approved by a vote of at
least two-thirds (2/3rds) of the Trustees of Whitestone REIT then still in
office who were (a) Trustees of Whitestone REIT at the beginning of any such
period, and (b) not initially (1) appointed or elected to office as result of
either an actual or threatened election and/or proxy contest by or on behalf of
a Person other than the Board of Trustees of Whitestone REIT, or (2) designated
by a Person who has entered into an agreement with Whitestone REIT to effect a
transaction described in (i) or (ii) above or (iv) or (v) below; (iv) a complete
liquidation or dissolution of Whitestone REIT; or (v) the sale or other
disposition of all or substantially all of the assets of Whitestone REIT to any
Person (other than a transfer to a Subsidiary of Whitestone REIT).
(m)    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
(n)    “Commission” has the meaning given in the recitals.
(o)    “Common Stock” has the meaning given in Section 5(e).
(p)    “Company” has the meaning given in the preamble.
(q)    “Company Material Adverse Effect” means any condition, occurrence, state
of facts or event having any effect on the business, operations, properties,
assets, condition (financial or otherwise) or prospects of the Seller, the
Company or any of its Subsidiaries that is material and adverse to the Seller,
the Company and its Subsidiaries, taken as a whole, or any condition,
occurrence, state of facts or event that prohibits or otherwise materially
interferes with or materially delays the ability of the Company or the Seller to
perform any of its material obligations under this


20

--------------------------------------------------------------------------------





Agreement; provided, however, that any breach of the representations in Section
3(v)(2) and Section 3(v)(7) on any Purchase Date other than the date hereof
shall not constitute a Company Material Adverse Effect and shall be deemed a
permitted exception to the certifications made in any officer’s certificate
substantially in the form of Exhibit A hereto delivered pursuant to Section 5(g)
with respect to any Purchase Date other than the date hereof.
(r)    “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation and obtained or
ascertained by either party, or furnished or made available to either party, by
the other party, whether prepared by such party before or after the date of the
Agreement and regardless of the manner in which furnished. Confidential
Information shall not, however, include any information which (1) is or becomes
generally available to the public other than as a result of a disclosure by
either party in violation of this Agreement, (2) was available to the receiving
party on a non-confidential basis prior to its disclosure to the receiving
party, (3) becomes available to the receiving party on a non-confidential basis
from a person other than the disclosing party who is not otherwise known to
receiving the party receiving such information upon due inquiry to be bound not
to disclose such information pursuant to a contractual, legal or fiduciary
obligation or (4) is independently developed by the receiving party without the
use of or reliance on the “Confidential” or “Proprietary Information,” in whole
or in material part.
(s)    “Contribution Agreement” means the Contribution Agreement dated the date
hereof among Whitestone REIT, the Seller and the Company.
(t)    “Control” (including the terms “controlling,” “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
(u)    “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
(v)    “Disclosure Materials” has the meaning given in Section 3(h).
(w)    “Disclosure Schedule” has the meaning given in Section 3.
(x)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
(y)    “Evaluation Date” has the meaning given in Section 3(p).
(z)    “Final Draw Date” has the meaning given in Section 1(a).
(aa)    “Final Purchase Notice Date” has the meaning given in Section 1(a).
(bb)    “GAAP” means U.S. generally accepted accounting principles, as applied
by the Seller.


21

--------------------------------------------------------------------------------





(cc)    “Governmental Body” means any government or governmental entity or
political subdivision thereof, whether federal, state, local or foreign, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private).
(dd)    “Indemnified Party” has the meaning given in Section 7(c).
(ee)    “Indemnifying Party” has the meaning given in Section 7(c).
(ff)    “Law” means any code, directive, law (including common law), ordinance,
regulation, reporting or licensing requirement, rule, or statute, including
those promulgated, interpreted, or enforced by any Governmental Body.
(gg)    “Liability” means any direct or indirect, primary or secondary,
liability, indebtedness, obligation, penalty, cost or expense (including costs
of investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary course of
business) of any type, secured or unsecured whether accrued, absolute or
contingent, direct or indirect, liquidated or unliquidated, matured or
unmatured, known or unknown or otherwise.
(hh)    “License” means any license, franchise, notice, permit, easement, right,
certificate, authorization, or approval to which any Person is a party or that
is or may be binding on any Person or its securities, property or business.
(ii)    “Lien” or “Liens” means any lien, charge, claim, encumbrance, security
interest, right of first refusal, preemptive right or other restriction of any
kind.
(jj)    “Material Contract” means any contract that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
(kk)    “Offering” has the meaning given in the recitals.
(ll)    “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.
(mm)    “Principal Market” means the OTC Bulletin Board; provided, however, that
in the event the Common Shares are ever traded on the New York Stock Exchange or
the Nasdaq Stock Market, then the “Principal Market” shall mean such other
market or exchange on which the Common Shares are then listed or traded.
(nn)    “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened in writing.
(oo)    “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice which the
Seller delivers to the Buyer.


22

--------------------------------------------------------------------------------





(pp)    “Purchase Date” means with respect to any Regular Purchase made
hereunder, the tenth Business Day after the date of receipt by the Buyer of a
valid Purchase Notice that the Buyer is to buy OP Units pursuant to Section 1(a)
hereof.
(qq)    “Purchase Notice” shall mean an irrevocable written notice from the
Seller to the Buyer directing the Buyer to buy OP Units pursuant to Section 1(a)
hereof as specified by the Seller therein at the applicable Purchase Price on
the Purchase Date.
(rr)    “Purchase Price” means $1.331 per OP Unit.
(ss)    “Regular Purchase” has the meaning given in Section 1(a).
(tt)    “Regulation D” has the meaning given in the recitals.
(uu)    “REIT” means a real estate investment trust as defined in Section 856 of
the Code.
(vv)    “Required Approvals” has the meaning given in Section 3(e).
(ww)    “SEC Reports” has the meaning given in Section 3(h).
(xx)    “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
(yy)    “Seller” has the meaning given in the preamble.
(zz)    “Seller Indemnified Liabilities” has the meaning given in Section 7(b).
([[)    “Seller Indemnitee(s)” has the meaning given in Section 7(b).
(aaa)    “Subsidiary” or “Subsidiaries” means of a specified Person an affiliate
controlled by such Person directly or indirectly through one or more
intermediaries.
(bbb)    “Tax” means any federal, state, county, local, or foreign tax, charge,
fee, levy, impost, duty, or other assessment, including income, gross receipts,
excise, employment, sales, use, transfer, recording, License, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, social security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Governmental Body, including any interest, penalties, and additions imposed
thereon or with respect thereto, and including Liability for the taxes of any
other Person under Treasury Regulation 1.1502-6 (or any similar provision of
state, local, or foreign Law) as a transferee or successor, by contract, or
otherwise.
(ccc)    “Tax Return” means any return (including any informational return)
report, statement, schedule, notice, form or other document or information filed
with or submitted to, or required to be filed with or submitted to any Taxing
Authority in connection with the determination, assessment, collection or
payment of any Tax or in connection with the administration, implementation or
enforcement of compliance with any legal requirement relating to any Tax.


23

--------------------------------------------------------------------------------





(ddd)    “Taxing Authority” means the Internal Revenue Service and any other
federal, state, local or foreign Governmental Body responsible for the
administration of any Tax.
(eee)    “Transaction Documents” has the meaning given in the recitals.
10.
MISCELLANEOUS.

(a)    Fees and Expenses.
(i)    The Company, the Seller and the Buyer shall each pay their respective
fees and expenses incurred in connection with the preparation, negotiation,
execution, delivery, and performance of this Agreement and the other Transaction
Documents through and including the date of this Agreement, including legal and
financial diligence relating thereto.
(ii)    After the date of this Agreement, the Company, the Seller and the Buyer
shall each pay their respective fees and expenses incurred in connection with
this Agreement and the other Transaction Documents.
(b)    Specific Performance. Each of the Buyer, the Seller and the Company
acknowledge and agree that irreparable damage would occur to the other parties
hereunder in the event that any of the provisions of this Agreement or the
Transaction Documents were not performed by such party in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the Transaction Documents by
any other party and to enforce specifically the terms and provisions hereof and
thereof this being in addition to any other remedy to which the parties may be
entitled by law or equity.
(c)    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES AND ANY DISPUTES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, UNITED
STATES OF AMERICA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
CAUSE THE APPLICATION OF OTHER OR DIFFERENT LAWS.
(d)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.
(e)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
(f)    Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
(g)    Entire Agreement. This Agreement and the Contribution Agreement supersede
all other prior oral or written agreements between the Company, the Buyer, the
Seller, their respective


24

--------------------------------------------------------------------------------





affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the Company, the Seller nor
the Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. Each of the Company and the Seller acknowledges and
agrees that it has not relied on, in any manner whatsoever, any representations
or statements, written or oral, other than as expressly set forth in this
Agreement.
(h)    Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (1) upon receipt when delivered
personally; (2) upon receipt when sent by electronic mail; (3) upon receipt when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (4) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:
If to the Company and/or the Seller:

c/o Pillarstone Capital REIT
10011 Valley Forge Dr.
Houston, TX 77042
Attention: John Dee
Telephone: 713-435-2200
Facsimile: 713-465-8847
    E-mail: JDee@visn.net


With a copy to:

Locke Lord LLP
600 Travis Street, Suite 2800
Houston, TX 77002
Attention: David F. Taylor and Michelle A. Earley
Telephone: 713-226-1496
Facsimile: 713-223-3717
Email: DTaylor@lockelord.com and MEarley@lockelord.com
If to the Buyer:
c/o Whitestone REIT
2600 South Gessner, Suite 500
Houston, TX 77063
Telephone:    713-435-2227
Facsimile:    713-465-8847
Attention:    David K. Holeman
E-mail:     dholeman@whitestonereit.com
With a copy to:


25

--------------------------------------------------------------------------------





Morrison & Foerster LLP
2000 Pennsylvania Avenue, Suite 6000
Washington, DC 20006
Telephone:     202-887-1554
Facsimile:    202-785-7522
Attention:    David P. Slotkin
Email:        dslotkin@mofo.com
or at such other address and/or facsimile number and/or e-mail address and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party one Business Day prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of receipt in
accordance with clause (1), (2), (3) or (4) above, respectively. A notice,
consent or other communication shall be deemed to be delivered to the electronic
mail address of the person to whom such notice, consent or other communication
is sent upon (i) delivery to the electronic mail address of such person;
provided that such delivery is made prior to 5:00 p.m. (local time for such
person) on a Business Day, otherwise the following Business Day; or (ii) the
attempted delivery of such notice, consent or other communication to the
electronic mail address of such person if (A) such person refuses delivery of
such notice, consent or other communication, or (B) such person is no longer at
such electronic mail address, and such person failed to provide notice of its
current electronic mail address pursuant to this Section 10(h).
(i)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor the Seller shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation. The Buyer may not assign its rights or obligations
under this Agreement.
(j)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
(k)    Publicity. The Buyer shall have the right to approve (which approval
shall not be unduly withheld, conditioned or delayed) on behalf of the Buyer any
press release prior to its issuance, filing with the Commission or any other
public disclosure made by or on behalf of the Company or the Seller whatsoever
with respect to, in any manner, the Buyer, their purchases hereunder or any
aspect of this Agreement or the transactions contemplated hereby; provided,
however, that the Company and the Seller shall be entitled, without such prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the Commission) with respect to such transactions as
is required by applicable law and regulations so long as the Company, the Seller
and their counsel consult with the Buyer in connection with any such press
release or other public disclosure at least one Business Day prior to its
release or use by the Company or the Seller, as applicable.
(l)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to


26

--------------------------------------------------------------------------------





carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.
(m)    Termination. This Agreement may be terminated only as follows:
(i)    By the Buyer any time an Event of Default exists without any liability or
payment to the Seller. However, if pursuant to, or within the meaning of, any
Bankruptcy Law, the Company or the Seller commences a voluntary case or any
Person commences an involuntary case (which is not dismissed within 30 days
after commencement thereof) against the Company or the Seller, a Custodian is
appointed for the Company or the Seller or for all or substantially all of its
property, or the Seller makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
8(f), 8(g) and 8(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company or the Seller without further action or
notice by any Person. No such termination of this Agreement under this Section
10(m)(i) shall affect the Seller’s or the Buyer’s respective obligations under
this Agreement with respect to pending purchases of OP Units and the Seller and
the Buyer shall complete their respective obligations with respect to any
pending purchases of OP Units under this Agreement.
(ii)    This Agreement will automatically terminate on the earlier of the (a)
date that the Seller sells and the Buyer purchases the full Available Amount as
provided herein or (b) the close of business on the Final Draw Down Date,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement except as set
forth in Section 10(m)(iv) hereof; provided, however, that if, notwithstanding
the timely delivery of the requisite Purchase Notice(s), the sale and purchase
of the full Available Amount has not occurred due solely to a failure of the
Buyer to perform its obligations hereunder, this Agreement shall remain in full
force and effect until (y) the Seller sells and the Buyer purchases the full
Available Amount or (z) the Agreement is terminated by notice of the Seller to
the Buyer.
(iii)    Except as set forth in Sections 10(m)(i) (in respect of an Event of
Default under Sections 8(f), 8(g) and 8(h)) and Section 10(m)(ii)), any
termination of this Agreement pursuant to this Section 10(m) shall be effected
by written notice from the Company and the Seller to the Buyer, or the Buyer to
the Company and the Seller, as the case may be, setting forth the basis for the
termination hereof.
(iv)    The representations and warranties of the Company, the Seller and the
Buyer contained in Sections 2 and 3 shall survive the execution and delivery of
this Agreement for a period of twelve (12) months following the Final Purchase
Date regardless of any investigation made by or on behalf of the Company, the
Seller or the Buyer. The indemnification provisions set forth in Section 7 and
the agreements and covenants set forth in Section 10, shall remain operative and
in full force and effect unless such obligations are expressly terminated in a
writing by the parties, regardless of any purported general termination of this
Agreement; provided that no termination of this Agreement shall affect the
Company’s, the Seller’s or the Buyer’s respective rights or obligations (a)
under the Contribution Agreement which shall survive any such termination, (b)
under this Agreement with respect to pending purchases of OP Units, and the
Seller and the Buyer shall complete their respective obligations with respect to
any pending purchases of OP Units under this Agreement.


27

--------------------------------------------------------------------------------





(n)    Financial Advisor, Placement Agent, Broker or Finder. The Buyer
represents and warrants to the Seller that is has engaged JMP Securities LLC as
its financial advisor in connection with the transactions contemplated hereby.
The Seller and the Buyer shall each be responsible for the payment of any fees
or commissions, if any, of any financial advisor, placement agent, broker or
finder engaged by it relating to or arising out of the transactions contemplated
hereby.
(o)    Amendments; Waivers. Neither this Agreement nor any provision hereof may
be amended, modified or supplemented unless in writing, executed by all the
parties hereto. Except as otherwise expressly provided herein, no waiver with
respect to this Agreement shall be enforceable unless in writing and signed by
the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power, or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.
(p)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
(q)    Failure or Indulgence Not Waiver. No failure or delay in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.
(r)    Change of Control. In the event of a Change of Control, Seller shall have
the right, but not the obligation, to repurchase from Buyer the OP Units issued
pursuant to this Agreement at a cash purchase price of $1.331 per OP Unit.
* * * * *




28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the Seller and the Buyer have caused this OP
Unit Purchase Agreement to be duly executed as of the date first written above.
THE COMPANY:

PILLARSTONE CAPITAL REIT








By: /s/ John J. Dee
Name: John J. Dee
Title: Chief Financial Officer







THE SELLER:

PILLARSTONE CAPITAL REIT OPERATING PARTNERSHIP LP
By: Pillarstone Capital REIT, its general partner








By: /s/ John J. Dee
Name: John J. Dee
Title: Chief Financial Officer







29

--------------------------------------------------------------------------------








THE BUYER:


WHITESTONE REIT OPERATING PARTERNSHIP, L.P.
By: Whitestone REIT, its general partner







By: /s/ David K. Holeman
Name: David K. Holeman
Title: Chief Financial Officer






30

--------------------------------------------------------------------------------








EXHIBITS
Exhibit A    Form of Officers’ Certificate
Exhibit B    Form of Secretary’s Certificate




31

--------------------------------------------------------------------------------







DISCLOSURE SCHEDULES
Schedule 3(a) – Subsidiaries


Stonehaven Technologies, Inc.










32

--------------------------------------------------------------------------------








EXHIBIT A

FORM OF OFFICERS’ CERTIFICATE
This Officers’ Certificate is being delivered pursuant to Section 5(g)(i)(C) of
that certain OP Unit Purchase Agreement dated as of December 8, 2016 (the “OP
Unit Purchase Agreement”), by and among WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, PILLARSTONE CAPITAL REIT OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Seller”), and PILLARSTONE
CAPITAL REIT, a Maryland real estate investment trust (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the OP Unit Purchase Agreement.
Each of the undersigned, James C. Mastandrea, Chief Executive Officer and
President of the Company, and John J. Dee, Chief Financial Officer of the
Company, hereby certifies as follows:
1.    The representations and warranties of the Company and the Seller contained
in Section 3 of the OP Unit Purchase Agreement are true and correct in all
material respects as of the date hereof, as though made on and as of the date
hereof.
2.    Since the date of the OP Unit Purchase Agreement to the date hereof, no
event or series of events has occurred that has had a Company Material Adverse
Effect.


IN WITNESS WHEREOF, I have hereunder signed my name on this [●]th day of [●],
201[●].


_____________________________________
James C. Mastandrea, Chief Executive Officer and President


______________________________________
John J. Dee, Chief Financial Officer
 








33

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF SECRETARY’S CERTIFICATE
This Secretary’s Certificate is being delivered pursuant to Section 5(g)(i)(D)
of that certain OP Unit Purchase Agreement dated as of December 8, 2016 (the “OP
Unit Purchase Agreement”), by and among WHITESTONE REIT OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership, PILLARSTONE CAPITAL REIT OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Seller”), and PILLARSTONE
CAPITAL REIT, a Maryland real estate investment trust (the “Company”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the OP Unit Purchase Agreement.
The undersigned, John J. Dee, Secretary of the Company, hereby certifies on
behalf of the Company, for itself and as the general partner of the Seller, as
follows:
1.    I am the duly appointed Secretary of the Company.
2.    Attached hereto as Annex A-1 is a true, correct and complete copy of the
Company’s Articles of Amendment and Restatement, including the Articles
Supplementary thereto (collectively, the “Articles”), as in effect at the date
hereof and at all times since March 23, 2016. No amendment has been approved by
the Board of Trustees or shareholders of the Company or filed with the Maryland
Department of Assessments and Taxation since March 23, 2016, and no action has
been taken by the Company, its officers, the Board of Trustees or shareholders
of the Company in contemplation of the filing of any further amendment relating
to the Articles.
3.    Attached hereto as Annex A-2 is a true, correct and complete copy of the
certificate of limited partnership of the Seller (the “Certificate”), as in
effect at the date hereof and at all times since September 23, 2016. No
amendment has been approved by the partners of the Seller or filed with the
Secretary of State of the State of Delaware since September 23, 2016, and no
action has been taken by the Seller or its partners in contemplation of the
filing of any amendment relating to the Certificate.
4.    Attached hereto as Annex B-1 is a true, correct and complete copy of the
Company’s Amended and Restated Bylaws, as amended (the “Bylaws”), as in effect
on the date hereof and at all times since December 8, 2016. No amendment to the
Bylaws has been approved by the Board of Trustees or shareholders of the Company
since December 8, 2016, and no action has been taken by the Company, its
officers, the Board of Trustees or shareholders of the Company in contemplation
of any further amendment relating to the Bylaws.
5.    Attached hereto as Annex B-2 is a true, correct and complete copy of the
Agreement of Limited Partnership of the Seller (the “Partnership Agreement”), as
in effect on the date hereof and at all times since December 8, 2016. No
amendment to the Partnership Agreement has been approved by the partners of the
Seller since December 8, 2016 and no action has been taken by the Seller or its
partners in contemplation of an amendment relating to the Partnership Agreement.
6.    Attached hereto as Annex C are true, correct and complete copies of the
resolutions duly adopted by the Board of Trustees of the Company on December 1,
2016, at which a quorum was present and acting throughout (the “Resolutions”).
The Resolutions


34

--------------------------------------------------------------------------------





have not been amended, modified or rescinded and remain in full force and effect
in the form adopted, and the Resolutions are the only resolutions adopted by the
Company’s Board of Trustees, or any committee thereof, or the Seller, relating
to or affecting (i) the approval of, and the Company’s and the Seller’s entering
into and performance under, the OP Unit Purchase Agreement, (ii) the approval
of, and the Company’s and the Seller’s entering into and performance under, the
other Transaction Documents, and (iii) the Seller’s sale and issuance of the OP
Units pursuant to the OP Unit Purchase Agreement.
7.    Each person who, as an officer or trustee of the Company, signed the OP
Unit Purchase Agreement or any other Transaction Document on behalf of the
Company or the Seller, as the case may be, was duly elected or appointed,
qualified and acting as such officer or trustee at the respective times of the
signing thereof and was duly authorized to sign such document on behalf of the
Company or the Seller, as the case may be, and the signature of each such person
appearing on each such document is the genuine signature of such officer or
trustee.


IN WITNESS WHEREOF, I have hereunder signed my name on this [●]th day of [●]
201[●].




______________________________________
John J. Dee, Secretary
The undersigned, James C. Mastandrea, as Chief Executive Officer and President
of the Company, hereby certifies that John J. Dee is the duly elected,
appointed, qualified and acting Secretary of the Company, and that the signature
appearing above is his genuine signature.






______________________________________
James C. Mastandrea, Chief Executive Officer and President




35

--------------------------------------------------------------------------------








Annex A-1
Articles of Amendment and Restatement of Declaration of Trust of the Company
(See Attached)


36

--------------------------------------------------------------------------------








Annex A-2
Certificate of Limited Partnership of the Seller
(See Attached)




37

--------------------------------------------------------------------------------








Annex B-1
Bylaws of the Company
(See Attached)


38

--------------------------------------------------------------------------------






Annex B-2
Agreement of Limited Partnership of the Seller
(See Attached)






39

--------------------------------------------------------------------------------








Annex C
Resolutions of the Board of Trustees of the Company
(See Attached)













